ORDER FINDING DISABILITY
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 23, Section 25, reports to this Court its Findings and Recommendations, which Findings and Recommendations more fully appear in words and figures as follows, to wit:
(H.I.)
And this Court, being, duly advised, now finds that the Findings and Recommendations of the Disciplinary Commission should be adopted. Accordingly, we find that the Respondent, James Manahan, is a disabled attorney within the meaning of A.D. 23, Section 25, by reason of a physical disability. We find further that the Respondent should be suspended from the practice - of law in Indiana for the duration of such disability.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, James Manahan, is hereby found to be disabled and, by reason of such disability, is hereby suspended from the practice of law in Indiana for the duration of such disability and until further order of this Court. Upon termination of his disability the Respondent may petition for reinstatement pursuant to Admission and Discipline Rule 23, Section 4.
All Justices concur.